United States Bankruptcy Court F I L E D

Northern District of California MAR 13 2020

U.S, BANKRUPTCY COURT

NORTHERN DISTRICT OF
CALIFOR by

Pi Coentractors-inc. ; _
Richard ote, Lif CaseNo, 27 ~S° 17)
pcohaAv 2
Chapter Me 13

In re:
Debtor(s)
Verification of Creditor Matrix

The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.

 
  

Date: 02/28/2020 /s/ Richard Pierc | ~
Signature of Individuaf signing on behalf of debtor

 

 

Presider
Position or relationship to debtor

 

Case: 20-50499 Doc#4 Filed: 03/13/20 Entered: 03/13/20 12:29:55 Page 1 of 2

 
Joel Gamburg Revocable Trust
333 West Santa Clara Street #610
San Jose, CA. 95113

Santandar Consumar USA
1550 W. Southern Ave
Mesa, AZ. 85202

Pace Plumbing Supply

630 Quinn Ave
San Jose, CA. 95112

Case: 20-50499 Doc#4 Filed: 03/13/20 Entered: 03/13/20 12:29:55 Page 2 of 2

 
